Case 7:16-cv-00068-JPJ-RSB Document 70 Filed 04/06/20 Page 1 of 1 Pageid#: 847




                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF VIRGINIA
                         ROANOKE DIVISION

ALFONZA HARDY GREENHILL,                         )
                                                 )
                   Plaintiff,                    )      Case No. 7:16CV00068
                                                 )
v.                                               )               ORDER
                                                 )
HAROLD W. CLARKE, ET AL.,                        )      By: James P. Jones
                                                 )      United States District Judge
                  Defendants.                    )



      The court of appeals has vacated this court’s entry of summary judgment in

favor of the defendants and remanded the case for further proceedings. Greenhill

v. Clarke, 944 F.3d 243 (4th Cir. 2019). The defendants may file a supplemental

motion for summary judgment, consistent with the Fourth Circuit’s opinion, within

60 days of the date of this Order. The plaintiff shall file any brief in opposition

within 28 days thereafter. The defendants may then file a reply in support of their

motion within 14 days of the filing of the plaintiff’s brief in opposition.

      It is so ORDERED.

                                               ENTER: April 6, 2020

                                               /s/ JAMES P. JONES
                                               United States District Judge
